MEMORANDUM**
Arizona state prisoner Charles Fordjour and his wife Angela Fordjour appeal pro se the district court’s judgment denying their motion to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(g) and its order denying their motion for reconsideration. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Tierney v. Kupers, 128 F.3d 1310, 1311 (9th Cir.1997), and we affirm.
Appellants contend that 28 U.S.C. § 1915(g) should not apply to them because Angela Fordjour is not a prisoner. This contention lacks merit because 28 U.S.C. § 1915(g) applies to actions filed by prisoners and Charles Fordjour is a prisoner. See id.
Appellants contend that the district court erred by dismissing their action rather than allowing their action to proceed upon payment of the filing fee. This contention lacks merit. Where an application to proceed in forma pauperis is denied pursuant to 28 U.S.C. § 1915(g), the action is properly dismissed without prejudice to refiling a new action upon payment of the filing fees. See id. Accordingly, the district court properly denied appellants’ motion for reconsideration.
Appellants’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *489courts of this circuit except as provided by Ninth Circuit Rule 36-3.